Citation Nr: 0305311	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  97-07 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to July 
1990.

This matter comes to the Board from a November 1996 rating 
action in which the Department of Veterans Affairs (VA) 
Regional Office (RO) denied a claim of entitlement to service 
connection for PTSD.


FINDINGS OF FACT

1.  The veteran has a current medical diagnosis of PTSD, and 
several medical providers have related the diagnosis to her 
claimed in-service sexual assault/rape.

2.  The veteran's claimed in-service stressor is not related 
to combat.

3.  The occurrence of the veteran's claimed in-service sexual 
assault/rape is not supported by credible corroborating 
evidence.

4.  The current diagnosis of PTSD is based upon 
unsubstantiated reports of a stressor as provided by the 
veteran.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated during, or as a result of, active military 
service.  38 U.S.C.A. §§ 1131, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The veteran has requested for service connection for PTSD.  
Before addressing this issue, the Board notes the enactment 
of the Veterans Claims Assistance Act of 2000, which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The VCAA revised the former section 5107(a) of 
title 38, United States Code, to eliminate the requirement 
that a claimant must come forward first with evidence to well 
ground a claim before the Secretary of Veterans Affairs is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  The new statute also added language 
at sections 5103 and 5103A of title 38, enhancing VA's duty 
to provide notice and assistance to claimants.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").


Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment. 
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations, to 
the extent they are applicable, have been satisfied in this 
matter.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the statement 
of the case, the supplemental statements of the case, and 
correspondence provided by the RO, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate her claim.  Likewise, she has also been given 
notice that VA has a duty to assist her in obtaining any 
evidence that may be relevant to this appeal by virtue of a 
letter issued by the RO in December 2001, and advised of her 
role in terms of such assistance.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to her claim has been 
obtained and associated with the claims folder, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
Specifically, because the veteran is pursuing a claim of 
entitlement to service connection for PTSD based on 
allegations of sexual assault, the RO and the Board have 
sought to give the veteran an opportunity to provide or 
identify evidence consistent with that mentioned under 
38 C.F.R. § 3.304(f)(3), pursuant to letters issued to her in 
May 1996 and December 2002.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002) (requiring the Board to identify the 
specific provisions of notice to the claimant).

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated,  "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran served on active duty from November 1985 to July 
1990.  The August 1985 enlistment examination reflected that 
the veteran had never been treated for a female-specific 
disorder.  The records further reveal that the veteran was 
treated for a variety of gynecological problems in service, 
including yeast infection (December 1986), vaginitis 
(September 1987), recurrent cystitis with trigonitis 
(December 1987), symptoms of herpes (March 1988), and vaginal 
bleeding.  A pregnancy test conducted in October 1988 was 
apparently negative.  An entry dated in January 1989 
mentioned situational stress, with symptoms of headaches and 
muscular pain.  An April 1989 examination report indicated 
that the veteran had experienced recurrent urinary tract 
infections.  She also noted that she had experienced frequent 
or painful urination.  Testing conducted in June 1990 
revealed that the veteran was pregnant.  A separation 
examination was conducted in June 1990, which indicated that 
the veteran's due date was February 1991.  

In August 1991, the veteran filed service connection claims 
for conditions of the stomach, colon, and back, and for 
gynecological problems affecting the ovaries.  

A VA examination was conducted in September 1991, at which 
time clinical evaluation of the nervous system was 
unremarkable.  The veteran's gynecological problems could not 
be evaluated at that time, due to menstruation.  The veteran 
did not mention any history of sexual assault in service or 
complain of psychiatric or psychological problems at that 
time.

In an October 1991 rating action, service connection was 
granted for urinary tract infections.  

VA medical records dated in 1994 and 1995 reveal that the 
veteran was receiving treatment through VA in a trauma group.  
In May 1995, the veteran filed a claim of entitlement to 
service connection for PTSD, secondary to sexual trauma.  

A VA psychiatric evaluation was conducted in October 1995 at 
which time it was noted that the veteran had a history of 
extremely violent repeated rapes, anxiety attacks, and 
possible PTSD.  The veteran primarily complained of anxiety.  
She noted that she joined the Army in 1986 and became 
involved in a violent relationship with a man who repeatedly 
raped her, and that she eventually broke off the 
relationship.  She said she became pregnant by this man, was 
discharged from the Army in 1990, and gave birth to her 
daughter in 1991.  She further stated that, in 1993, she met 
with this man and he again raped her, resulting in a broken 
arm.  The examiner's assessment was of PTSD and panic 
disorder with agoraphobia.  

VA medical records include an assessment of depression made 
in February 1996.  A nursing note dated in June 1996 
indicated that the veteran was no longer taking Prozac or any 
other anti-depressants, except for an occasional Xanax.  


A VA PTSD examination was conducted in June 1996.  At that 
time, the veteran gave a history of serving on active duty in 
Germany, during which time she had an abusive boss and met a 
Sergeant who was physically abusive to her and raped her.  
She stated that she told her supervising Sergeant about this, 
but did not go to the chaplain or any other officers.  She 
indicated that she was transferred back to the U.S. in 1988, 
at which time she found that she was pregnant, and had an 
abortion.  She stated that the Sergeant followed her to the 
U.S.  The examiner noted that a review of the record did not 
reveal anything except treatment for urinary tract 
infections, herpes, and the occasional need for antibiotics.  
A diagnosis of chronic anxiety was made at that time.

The veteran later submitted a statement explaining in detail 
the history she had given during various VA examinations.  

In May 1996, the RO issued to the veteran a PTSD 
questionnaire, to obtain stressor information in conjunction 
with her claim based upon sexual assault.  The veteran 
returned the questionnaire in July 1996.  She did not 
identify any other sources that could provide information 
concerning the claimed incidents.  She stated that, when she 
complained to the police after the post-service attack by the 
Sergeant (who apparently was still in service), neither 
military nor civilian authorities would take any action.  She 
did note that during service she had received treatment for 
gynecological problems, as well as for migraine headaches and 
anxiety.  She indicated that she had wanted to get out of the 
military due to her experiences, and started having panic 
attacks.  She noted that she was given increased medication, 
started overeating and gaining weight, and became pregnant 
during her last year in the military.  

By rating action of November 1996, entitlement to service 
connection for PTSD was denied.  

A VA record dated in November 1996 indicates that the veteran 
had experienced panic attacks.  A note dated in February 1997 
reflects that the veteran requested psychotherapy to help 
manage stress in her life.  A July 1997 record indicated that 
the veteran had a history of anxiety and depression.

A VA PTSD examination was conducted in June 1997, at which 
time the veteran complained of sexual molestation by a 
military supervisor during service.  She indicated that the 
supervisor raped her and treated her roughly, causing a right 
arm fracture and shoulder dislocation, requiring surgery 
(later in the report, it is noted that this surgery occurred 
in 1993, after service).  It was noted that she had brought 
charges against the supervisor, who did acknowledge the rape 
and was sentenced to jail, but was immediately freed and 
ordered back to service.  The report further stated that a 
pregnancy resulted from the molestation, and that the veteran 
currently had a 6-year-old daughter in her custody.  It was 
noted that, although the medical records were reviewed, they 
did not contribute to the medical history because they 
concerned other medical conditions, but did not mention 
sexual molestation.  

The VA examiner stated that the veteran no doubt had service-
connected complications as a result of sexual molestation.  
The examiner diagnosed PTSD of moderate to severe degree, 
with the chief manifestation being anxiety.  The examiner 
noted that a VA examiner had previously diagnosed chronic 
anxiety disorder.  

Service personnel records received by the RO in October 1997 
reflect that the veteran was stationed in Germany from April 
1986 until April 1988, when she was transferred back to the 
U.S.  A note from NPRC revealed that counseling statements 
and a transfer request of personal assault were not a matter 
of record.  

VA records dated in 1998 indicate that the veteran's panic 
attacks were becoming less frequent.

The record includes a June 1999 medical statement from the 
veteran's gynecologist, who treated her from 1990 to 1992 for 
prenatal care and delivery of her daughter without 
complications, and for neurogenic bladder, associated with an 
infection of the urinary tract.

In June 1999 the veteran provided testimony at an RO hearing.  
However, that testimony pertained to another claim, and did 
not include any pertinent information regarding her PTSD 
claim.  

The veteran did provide testimony pertaining to her PTSD 
claim at an RO hearing conducted in February 2002.  She 
testified that she was verbally and physically abused by her 
boyfriend during service and because of this, wanted to get 
out of service.  The veteran stated that he raped her 
countless times, almost every day, and in 1990 a rape 
resulted in pregnancy.  She indicated that the problems 
started in 1988, and that she had reported them to her 
sister, her gynecologist, and her supervising Sergeant, but 
that he did nothing because he was under investigation.  She 
testified that, following service, she saw her ex-boyfriend 
and the abuse continued to the point where he broke her arm.  
She indicated that he was arrested and initially pleaded 
guilty, but some kind of arrangement was made, he never 
served any prison time, and he was returned to service with 
assurances that he would never bother her again.  She 
indicated that she would try to locate an accident or police 
report of this incident.  The veteran stated that she 
suffered from weekly panic attacks, requiring medication, and 
also experienced flashbacks and nightmares.  

In March 2002, police reports of the post-service incident 
described by the veteran in her hearing testimony were 
submitted for the record.  This evidence indicates that in 
May 1993, the police responded to the veteran's complaint of 
assault, and documented that she was treated for a sprained 
shoulder caused by her ex-live-in boyfriend.  He was arrested 
and charged with assault and bodily injury.

In December 2002, the Board requested that the veteran 
identify and/or present any additional evidence pertinent to 
her claim.  The veteran submitted copies of service medical 
records already on file, as well as statements from her and 
her boyfriend, attesting to her post-service symptoms and 
problems, and her service history. 

III.  Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2001).

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that 
combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of- 
war experience, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions and hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in- service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), now codified at 38 
C.F.R. § 3.304(f) (2002) (effective March 7, 1997).  

The amendment implemented the Cohen decision, which had held 
that 38 C.F.R. § 3.304(f) did not adequately reflect the law 
of the governing statute, 38 U.S.C.A. § 1154(b).  The 
effective date of the amendment, March 7, 1997, was the date 
the Cohen decision was issued by the Court.

More recently, section 3.304(f) was again amended, with 
specific regard to PTSD claims based upon personal assault.  
The regulation now reads:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an 
in-service stressor; and credible supporting 
evidence that the claimed in-service stressor 
occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service 
stressors as set forth below: 

(1)  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

(2)  If the evidence establishes that the veteran 
was a prisoner-of-war under the provisions of § 
3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to 
the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor. 

(3)  If a [PTSD] claim is based on in-service 
personal assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a 
[PTSD] claim that is based on in-service personal 
assault without first advising the claimant that 
evidence from sources other than the veteran's 
service records or evidence of behavior changes 
may constitute credible supporting evidence of 
the stressor and allowing him or her the 
opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional 
for an opinion as to whether it indicates that a 
personal assault occurred.

67 Fed. Reg. 10,330 (March 7, 2002), to be codified at 38 
C.F.R. § 3.304(f).  The effective date of the amendment 
was March 7, 2002, the date of its issuance as a final 
rule.

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123 (1998), quoting Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Here, we observe 
that the RO, in its discussion of PTSD in the April 2002 
supplemental statement of the case provided to the veteran 
and her representative, referred to the amended provisions of 
38 C.F.R. § 3.304(f).  We believe that remand would simply 
delay the resolution of this claim unnecessarily, with no 
benefit to the veteran.  See Winters, Soyini, Sabonis, supra.  

IV.  Analysis

The veteran has contended that another soldier, with whom she 
had an extended relationship before they broke up, was 
physically abusive and raped her repeatedly while she was on 
active duty from 1988 to 1990, resulting in her pregnancy in 
1990 and the post-service birth of her daughter.  She has 
also described an assault by the same individual which 
occurred post-service.  The record includes a medical 
diagnosis of PTSD, attributed to the alleged stressor 
incidents, made by VA physicians in 1995 and 1997.  
Accordingly, the Board finds that there is evidence of a 
stressor incident or incidents in service, evidence of a 
current disability, and also seemingly competent evidence 
that the current disability is a "residual" of the stressor 
experienced in service.

With that in mind, the Board must review the claim on its 
merits and account for the evidence that it finds to be 
persuasive and unpersuasive and provide reasoned analysis for 
rejecting evidence submitted by or on behalf of the claimant.  
Gilbert, supra.  For a claim to be denied on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, supra.

As noted above, the Board is not directly questioning the 
diagnosis of PTSD in this case.  However, by law, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).  If the claimed 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor(s).  Instead, the record must contain 
credible supporting evidence from another source that 
corroborates the veteran's testimony or statements.  YR v. 
West, 11 Vet. App. 393, 397 (1998); Cohen, 10 Vet. App. at 
147.

In the particular type of case involving claimed personal 
assault, VA has established special procedures for 
evidentiary development.  See VA Adjudication Procedure 
Manual M21-1 (hereinafter Manual M21-1), Part III, paragraph 
5.14c (Feb. 20, 1996) (substantially enlarging on the former 
Manual M21-1, Part III, paragraph 7.47c(2) (Oct. 11, 1995)).  
These procedures take into account the difficulty of 
establishing the occurrence of the stressor through standard 
evidence, and the need for development of alternate sources 
of evidence.  The provisions of M21-1 dealing with PTSD are 
substantive rules that are the equivalent of VA regulations; 
VA is therefore required to follow these provisions.  Patton 
v. West, 12 Vet. App. 272, 277 (1999); YR, supra, 11 Vet. 
App. at 398-99; Cohen, 10 Vet. App. at 139.  Moreover, the 
2002 amendments to 38 C.F.R. § 3.304(f), quoted above, have 
augmented the substantive law pertaining to such claims.

The final requirement of 38 C.F.R. § 3.304(f) for service 
connection of PTSD is medical evidence of a nexus between the 
claimed in-service stressor and the current disability.  In 
cases of claimed personal assault, VA recognizes that some 
evidence may require interpretation by a clinician to 
establish a relationship to the diagnosis, per Manual M21-1, 
Part III, paragraph 5.14c(9).  Accordingly, the general rule 
that post-service medical nexus evidence cannot be used to 
establish the occurrence of the stressor is not operative in 
such cases.  Patton, 12 Vet. App. at 280.  See Cohen, 10 Vet. 
App. at 145; Moreau, 9 Vet. App. at 396.

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of 
the controlling regulation, there must be credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  The question of whether the 
veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  The existence of an event 
alleged as a stressor that results in PTSD (though not the 
adequacy of the alleged event to cause PTSD) is an 
adjudicative, not a medical determination.  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

As the veteran does not allege that she engaged in combat, 
and as her reported stressor is not related to combat, her 
assertions, standing alone, cannot, as a matter of law, 
provide evidence to establish that an in-service event 
claimed as a stressor occurred.  See Dizoglio v. Brown, 9 
Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  This does not mean that she cannot establish 
that the alleged in-service events occurred, it only means 
that other "credible supporting evidence from any source" 
is necessary.  See Cohen.  Since there is a diagnosis of PTSD 
here, it must be determined whether there is credible 
supporting evidence of the veteran's alleged stressor, i.e., 
whether service records or other independent credible 
evidence corroborates the alleged stressor, and thus permits 
the Board to recognize any stressor as sufficient to relate 
the diagnosis of PTSD to service.  See Dizolgio, supra.

The Court of Appeals for Veterans Claims has held repeatedly 
that, where there is a current diagnosis of PTSD, it must be 
presumed that the physician(s) making the diagnosis accepted 
the sufficiency of the in-service stressor(s).  Nevertheless, 
since the diagnostician does not generally have first-hand 
knowledge of whether a stressor actually occurred in service, 
credible evidence is required to verify that element.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).

Based upon a review of the entire record in this case, and in 
view of the factors discussed above, the Board finds that the 
veteran's allegation of a physical abuse and repeated rapes 
in service from 1988 to 1990 have not been corroborated by 
the evidence of record.  In this case, the service medical 
records include numerous entries reflecting that the veteran 
was treated for many gynecological problems from 1986 to 
1990, and show that she became pregnant in 1990.  However, 
none of those entries states or even suggests that any of the 
conditions treated during service, including the pregnancy, 
resulted from rape or other abuse.  The Board also notes 
that, in her March 2002 hearing testimony, the veteran stated 
that she told her sister, gynecologist, and supervisor about 
the physical abuse and rapes, but during service never 
officially reported this conduct, or contacted the police, a 
rape crisis center, or a member of the clergy.  There is no 
evidence of record presented from the veteran's sister, 
gynecologist, or supervisor which corroborates any of the 
events described by the veteran.  

There appears to be no question that the 1993 assault of the 
veteran by the soldier in question actually happened, as 
described by the veteran and as actually documented by police 
reports.  However, that conduct occurred almost three years 
after the veteran was discharged from military service and, 
therefore, it cannot constitute an in-service stressor, as 
described under 38 C.F.R. § 3.304(f).  

The first post-service indication of any psychiatric 
treatment or mention of abuse and rape in service is shown in 
VA medical records dated in 1994 and 1995.  The Board points 
out that the veteran's PTSD claim was filed in 1995, nearly 
five years after service, although she had an opportunity 
both to file a claim well before that time and to relate a 
history of the events which occurred in service during VA 
examinations conducted in 1991 and 1993, but did not do so.  

Likewise, medical diagnoses and opinions, such as that made 
by VA examiners in 1995, 1996, and 1997 that accept a 
claimant's reports as credible and relate her PTSD to events 
experienced in service do not constitute the requisite 
credible evidence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  As noted above, several VA examination 
reports reflect that the examiners have related that the 
veteran's currently diagnosed psychiatric disorders, 
particularly PTSD, were due to sexual assault/rape.  In one 
instance, the VA examiner (1996) indicated that he did not 
see anything documented in the clinical records which was 
consistent with the veteran's reported history.  In another 
VA examination report (1997), it was noted that, although the 
medical records were reviewed, they did not contribute to the 
medical history because they concerned other medical 
conditions, but did not mention sexual molestation.  
Although, clearly, these physicians reviewed the veteran's 
service records, they based their opinions regarding the 
occurrence of in-service sexual assault solely upon the 
veteran's statements to them.  

The filtering of the veteran's account of events in her 
military service through her physician long after service 
does not transform the veteran's account into competent 
medical evidence, or an accurate account of those 
experiences, merely because the transcriber happens to be a 
medical professional.  See Leshore v. Brown, 8 Vet. App. 406, 
409 (1995).  An example of why non-contemporaneous accounts 
of remote events are not deemed reliable by the law is that, 
in this case, the history provided by the veteran during the 
1997 VA examination was not entirely accurate.  For example, 
that examination report references the right shoulder injury 
as occurring during an in-service assault while the veteran 
was stationed in Germany, although the record clearly 
establishes that the injury occurred post-service.  
Furthermore, the veteran has, on occasion, described her 
relationship with her claimed assailant in service as 
extending for a period of time, and has even described him as 
her boyfriend at that time.

In support of her claim, the veteran has provided statements 
and testimony and a recent lay statement (January 2003) was 
also submitted by her then boyfriend, attesting to the 
veteran's psychiatric problems and linking them to service.  
It is well established that, as a laypersons, neither the 
veteran nor her boyfriend is considered competent to reach 
such a conclusion.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In light of the foregoing, the Board finds that the record 
does not support the veteran's assertion that she was 
assaulted and raped in service.  Thus, although the 
foundation for the diagnosis of PTSD in this case was the 
veteran's account of having been assaulted and raped, we must 
conclude that the claimed stressor has not been 
satisfactorily established as having occurred.  The veteran 
may very well consider events that occurred in conjunction 
with her sexual relationship with the individual during 
service to have been stressful, but no medical professional 
has indicated that a stressful relationship alone qualifies 
as a valid PTSD stressor under pertinent diagnostic criteria, 
i.e., DSM-IV.  Moreover, the extreme aspects of her asserted 
in-service experiences, i.e., repeated physical abuse and 
rape, have been inconsistently described by the veteran, and 
have not been corroborated, while a serious post-service 
stressor event has been documented.

Thus, while the veteran does have a diagnosis of PTSD based 
upon her purported in-service stressor, that stressor is not 
shown by satisfactory evidence to have occurred.  Having so 
concluded, the Board finds that the preponderance of the 
credible evidence is against the claim, and that neither a VA 
psychiatric examination nor further interpretation by a 
clinician of the in-service symptoms/behavior is necessary.  
See M21-1, Part III, 5.14(c); Patton v. West, supra, at 280.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application. 38 
U.S.C.A. § 5107(b) (old and new versions); Gilbert v. 
Derwinski, supra.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




_______________________
	ANDREW J. MULLEN
	Veterans Law Judge
Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

